Citation Nr: 0740405	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  99-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran has verified active service from May 1987 to July 
1992.  However, evidence of record suggests that his active 
service began in 1962, and that he had nearly 30 years of 
active duty.  [The Board notes that the veteran's claims file 
was lost and later rebuilt.]

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, ID, that denied the veteran's claims of service 
connection for left elbow, right shoulder, and right knee 
disabilities. 

In December 2002, the Board remanded the claim to the RO so 
that he could be afforded a Board hearing.  In October 2004, 
the veteran presented testimony before a Veterans Law Judge.

In June 2005, the Board remanded the case for development.  
In a rating action in June 2007, the VARO granted service 
connection for a left elbow disability, assigning a 10 
percent rating; that issue is no longer part of the current 
appeal.

In the interim, the Veterans Law Judge before whom the 
veteran had provided testimony left the Board.  On inquiry, 
in October 2007, the veteran indicated in writing that he did 
not want another hearing.  

Service connection is now in effect for degenerative changes, 
left shoulder and right elbow, rated as 10 percent disabling; 
left elbow degenerative changes associated with residuals, 
fractured left distal radius, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; exercise induced 
asthma, rated as 10 percent disabling; residuals, fracture, 
left distal radius, rated as 10 percent disabling; residuals, 
fracture, right distal radius, rated as 10 percent disabling; 
and bilateral hearing loss, rated as noncompensably 
disabling. 


REMAND

Several attempts were made to provide the veteran with 
additional VA examinations without success, understandably in 
part due to his somewhat seasonal work in the tax business.  
Most recently he refused to accept an examination apparently 
to be provided by someone other than a physician who was also 
not familiar with diving apparatus and injuries which he 
alleges to have been the source in service of his current 
right shoulder and knee problems.  

In a written presentation in November 2007, the veteran's 
representative has noted that while the veteran's declination 
of the most recent examination opportunity was lacking in 
finesse, nonetheless, there was some merit to the fact that 
he definably needed and was probably entitled to another VA 
examination.  

In this case, the Board is also mindful that, in a case such 
as this, with a long period of service and where at least 
some service medical records are unavailable, there is a 
heightened duty to assist as well as an obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). see 
also Moore v. Derwinski, 1 Vet. App. 401 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See, e.g., Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

The Board would also note that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. § 
3.310 (a) (2007)) and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the course of this 
appeal, there was amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of implementing and 
essentially codifying the holding in Allen, by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

Given the circumstances identified above and the changing 
nature of the aggregate service-connected disabilities during 
the course of this appeal, the Board finds that this has not 
yet been fully addressed in this case on the remaining two 
issues.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The veteran has submitted some 
treatise materials which are in the file 
relating to barometric chambers and other 
related issues with regard to his claim, 
e.g., during the use of which and while 
performing official activities in service, 
he alleges he experienced specific injury.  
He has taken umbrage at the lack of a VA 
physician with special expertise in such 
areas.  
    
    Accordingly, in the conceivable event 
that a VA physician with such unusual 
expertise is unavailable, the veteran may 
wish to submit all the pertinent treatise 
materials he believes are relevant so that 
that may be placed on file, reviewed at 
the time of his VA examination and 
utilized in the rendering of a reasoned 
opinion by a medical expert at that time.

    (b) The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, VA 
or non-VA, who have treated him for right 
shoulder and right knee problems and 
either submit those records or provide 
releases so that VA can assist him in 
obtaining same.  
    
    All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a written notation to that effect 
should be placed in the file.  The veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard.

2.  The veteran should then be rescheduled 
for a VA examination by a physician, 
preferably one with expertise in diving 
incidents, and in any event, one to whom 
all the evidence should be made available 
including treatise materials provided by 
the veteran with regard to diving 
incidents.

The physician should review the file and 
provide opinions with regard to the 
following questions:

    (a) What is the nature of any current 
right shoulder or right knee disability; 

    (b) Are the veteran's right shoulder 
and right knee disabilities at least as 
likely as not the result of service to 
include his Persian Gulf service and/or 
saturation diving in service; or service-
connected disability(ies); 

    (c) are the veteran's right shoulder 
and right knee disabilities in any way 
impacted by his service-connected 
disabilities.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

3.  The RO must inform the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address and whether 
any notice that was sent was returned as 
undeliverable.

4.  The case should then be reviewed on 
all alternative bases and, if the decision 
remains unsatisfactory, a SSOC should be 
issued and the veteran and his 
representative, should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

